Citation Nr: 1224960	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 30 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1983.  Subsequently, he was a member of the United States Army Reserves until September 1997, with periods of active duty from January 1991 to May 1991 and from July 1991 to January 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial 30 percent rating, effective March 13, 1995.  The Veteran appealed for a higher initial rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Although in June 1999 the Veteran requested a hearing at the RO before a Member of the Board (Veterans Law Judge (VLJ)), he withdrew his request in July 1999.  Further, his latest Substantive Appeal (on VA Form 9) confirms that he no longer desires a Board hearing.  Therefore, his hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2011).

In October 2000, the Board remanded the appeal to the RO for consideration of whether the Veteran's other psychiatric diagnoses were part of his service-connected PTSD, whether the other psychiatric diagnoses warranted service connection on another basis, or if the other psychiatric diagnoses were neither part of the PTSD nor warranted service connection on another basis, could those symptoms adequately be excluded from the PTSD symptoms so as to rate the PTSD separately. 

Upon remand, a May 2002 rating decision by the VA RO in Pittsburgh, Pennsylvania, denied the claim of entitlement to service connection for psychosis (paranoid schizophrenia).  The Veteran perfected an appeal of that decision. 

Unfortunately, the March 2001 VA examination report upon Remand did not answer any of the Board's questions but instead found that the prior PTSD diagnosis was in error, that the Veteran did not currently have PTSD and that he most likely never had PTSD.  As this new VA examination did not allow for evaluation of the Veteran's service-connected disability, nor did it answer the question of whether the Veteran's other psychiatric disabilities warranted service connection, the Board again remanded the Veteran's claims to the RO in July 2003. 

Upon remand, a March 2007 rating decision by the VA RO in Pittsburgh, Pennsylvania, denied the claim of entitlement to a TDIU.  The Veteran perfected an appeal of that decision.

The November 2006 VA examination confirmed the March 2001 diagnosis of no current PTSD.  However, the examiner did not opine as to whether the Veteran's schizophrenia could be related to his active military service.  Thus, the Board remanded this case again most recently in August 2009 and December 2010 for additional development.  The case has now been returned to the Board for appellate action. 

The issue of entitlement to service connection for involuntary movement syndrome, secondary to medication prescribed for service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder (paranoid schizophrenia) was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be caused or aggravated by his service-connected PTSD.

2.  Throughout the appeal, the Veteran's PTSD has been manifested by no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms that result in reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  It has not been manifested by considerable impairment in his ability to establish or maintain effective or favorable relationships with people, and by reduced reliability, flexibility, and efficiency levels resulting in considerable industrial impairment.

3.  Since November 7, 1996, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

4.  Service connection is in effect for the following disabilities:  PTSD, currently rated as 30 percent disabling; residuals of a fracture to the left distal ulna, currently rated as noncompensable (0 percent disabling); residual injury to the left hand with a fracture of the distal phalanx of the middle finger, currently rated as noncompensable (0 percent disabling); and, post-operative umbilical hernia, currently rated as noncompensable (0 percent disabling).  The Veteran's combined rating for his service-connected disabilities is 30 percent. 

5.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to the service-connected PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.309, 3.310, 3.326(a) (2011).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.130, Diagnostic Code 9411 (1996 & 2011).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Review of the claims file reveals compliance with the VCAA.  That is, by way of letters dated in October 2000, May 2001, December 2003, September 2004, November 2006, July 2007, October 2008, September 2009, February 2011, and January 2012, the RO advised the Veteran of the evidence needed to substantiate his claims, and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the PTSD claim, in cases, as here, where the claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim has since been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a Notice of Disagreement (NOD) has been filed, for example contesting the initial disability rating assigned, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream elements of the claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the service connection and TDIU claims, letters dated in November 2006, May 2007, July 2007, October 2008, and May 2009 informed the Veteran of how VA determines the disability rating and the effective date for the award of benefits if a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the majority of the notice letters were sent after the initial RO adjudications of the claims, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice letters, when taken together, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) , and Dingess, supra.  After receiving these notices, the TDIU claim was readjudicated in the November 2009 Statement of the Case, and the psychiatric claims were readjudicated in the April 2012 Supplemental SOC (SSOC).  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran, and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  VA has made reasonable efforts to obtain relevant records that the Veteran adequately identified.  Specifically, the information and evidence that have been associated with the claims file consists of:  lay statements from the Veteran, his family members, and his representative; his service treatment records (STRs), including his Army Reserves records; his personnel records; his VA examination reports; his VA treatment records; and his private treatment records.  

Additionally, in accordance with the Board's remand directives, the Appeals Management Center (AMC) in Washington, DC, contacted the National Personnel Records Center (NPRC) regarding any outstanding mental health treatment records.  In August 2008, the NPRC responded that a search for the Veteran's 1992 mental health treatment records from Fort Dix, New Jersey, was negative.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  The Veteran has applied for SSA disability benefits, but has not been granted these benefits, as shown in the February 1995 SSA decision.  It appeared as though the Veteran was receiving Supplemental Security Income (SSI) from SSA based on a December 2004 letter from SSA.  However, a recent July 2006 computer search by the RO for SSA records for the Veteran was negative.  Therefore, the Board finds that sufficient attempts to obtain any outstanding SSA records have been made by the RO.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Regarding the PTSD claim, the RO and AMC provided the Veteran with appropriate VA examinations and/or medical opinions in July 1995, October 1996, December 1996, August 1997, March 2001, November 2006, December 2009, and February 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Regarding the TDIU claim, the RO and AMC provided the Veteran with appropriate VA examinations in December 2009 and February 2011 to assess the Veteran's employability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 311.

Regarding the service connection disorder claim, the RO and AMC arranged for VA examinations and/or medical opinions in July 1995, October 1996, December 1996, August 1997, March 2001, November 2006, December 2009, and February 2011, to assess the nature and etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis upon which to base a decision.  See Barr, 21 Vet. App. at 311.  

Additionally, the Board finds that there has been substantial compliance with its October 2000, July 2003, August 2009, and December 2010 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

Specifically, the Board's remand directives included providing the Veteran with additional VA examinations.  These examinations were provided in March 2001, November 2006, December 2009, and February 2011.  When taken together, these examinations fully complied with the Board's remand directives.  Further, as previously stated, upon remand, it was determined that the 1992 Fort Dix mental treatment records and the SSA records were unavailable.  In accordance with the remand directives, and as described above, the Veteran was provided full and complete VCAA notice letters for his claims, and his VA and private treatment records were obtained.  The Veteran's personnel records were also obtained, as requested.  His dates of Army Reserves military service were also confirmed upon remand.  Following completion of this development, the RO and AMC issued SSOCs in January 2003, February 2007, December 2008, July 2010, and April 2012.  

Based upon the foregoing, the Board finds that the AMC substantially complied with the mandates of the prior remands.  See Stegall, supra (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board finds that no further notification or assistance is necessary to comply with 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection Claim

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran asserts that his acquired psychiatric disorder was either directly incurred during his active military service, or was caused or aggravated by his service-connected PTSD.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in March 2001 and February 2011, the Veteran was diagnosed with schizophrenia.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran was called to active duty in support of Operation Desert Storm in 1991.  Prior to his demobilization from the active military service, he received a physical examination at Fort Dix, New Jersey.  On the Report of his Medical History in December 1991, he denied a history of depression or excessive worry, but he indicated that he had experienced frequent trouble sleeping, loss of memory, and nervous trouble.  The December 1991 Examination Report reflects that the examiner assessed the Veteran's psychiatric status as normal.  Nonetheless, the examiner noted on the Report of the Veteran's Medical History that the Veteran felt "like his heart was racing," "no medication was prescribed," and he had "seen a psychiatrist."  No date regarding this psychiatrist visit is reflected on the report.  There are no further complaints of or treatment for an acquired psychiatric disorder (or symptoms related to this disorder) in the STRs.  The Veteran's active duty ended in 1992.

Post-service, the next pertinent treatment record is a hospital admittance record in March 1995 for psychiatric issues.  The three-year gap between the military discharge and the hospitalization does not contain any complaints of or treatment for an acquired psychiatric disorder.  This intervening lapse between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there are no medical nexus opinions of record linking the Veteran's acquired psychiatric disorder to his active military service.  

In July 1995, the Veteran was afforded a VA psychiatric examination.  The VA examiner reviewed the entire claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with schizophrenia.  The examiner then determined that the Veteran's schizophrenia "may" have been triggered by his experiences in the Gulf War.  The examiner stated that the schizophrenia had become more "clinically obvious and crystalized" since his return from the Gulf War.  

The Board finds this medical opinion to be inadequate.  There are a line of precedent cases discussing the probative value of opinions like this that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the Veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to his active military service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not"" be related to his active military service.  Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The July 1995 VA examiner in effect indicated that the Veteran's schizophrenia might be related to his active military service.  Given the equivocal nature of the opinion, this is insufficient medical evidence to substantiate the Veteran's claim.  

In October 1996, the Veteran was afforded another VA psychiatric examination.  The VA examiner reviewed the entire claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with schizophrenia.  The examiner then determined that the Veteran suffers from an ongoing chronic psychosis with an onset occurring during his military service.  The examiner did not provide any rationale for this opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board also finds this medical opinion to be inadequate to support the Veteran's claim.

As the October 1996 examiner did not provide a rationale for the opinion, VA obtained an additional VA psychiatric medical opinion in December 1996, and afforded the Veteran another VA psychiatric examination in August 1997.  The December 1996 and August 1997 VA examiners diagnosed the Veteran with schizophrenia, but did not provide a medical opinion concerning the etiology of this diagnosis.

In March 2001, the Veteran was afforded another VA psychiatric examination.  The examination report reflects that the VA examiner conducted a thorough review of the Veteran's service personnel and treatment records.  The VA examiner diagnosed the Veteran with schizophrenia.  The examiner then noted the July 1995 and October 1996 VA opinions, but found that there was no evidence in the Veteran's STRs or claims folder that would support the contention that his schizophrenia first manifested during his active military service.  Instead, the examiner noted that the first verifiable records of treatment and diagnosis of schizophrenia did not occur until he was first seen by the VA Medical Center (VAMC) in February 1995.  Thus, the examiner concluded that any assertions that the Veteran's psychotic thought disorder first occurred during his active military service could not be verified based on any information currently available.   

In November 2006, the Veteran was afforded another VA examination.  The examiner reviewed the entire claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with schizophrenia, but did not provide a medical opinion regarding the etiology of this disorder.

In December 2009, the Veteran was afforded another VA examination.  The examiner reviewed the entire claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with schizophrenia.  The examiner then determined that there was no evidence that the Veteran reported symptoms of schizophrenia during his time in the military service, or before 1993, which the examiner noted would have been one year after his active duty service ended.  The examiner concluded that there was no evidence that the Veteran's schizophrenia developed or was exacerbated by his active military service.

In February 2011, the Veteran was afforded another VA examination.  The examiner reviewed the entire claims file and physically examined the Veteran.  The examiner diagnosed the Veteran with schizophrenia.  The examiner then determined that the Veteran's psychiatric disorder, classified as schizophrenia, did not manifest within the one-year presumptive period following his active duty.  The examiner found that there was no indication in the claims file that the Veteran reported any psychotic symptoms or impaired functioning prior to 1995.  The examiner also determined that there was no evidence in the claims file to substantiate the claim that his schizophrenia manifested during his active military service, and thus the examiner believed that the schizophrenia did not initially manifest during the Veteran's active military service.  The VA examiner concluded that the Veteran's psychiatric disorder, other than PTSD, was in no way related to his active military service.  The examiner reasoned that there was no evidence in the Veteran's claims file that he presented with any complaints related to schizophrenia, symptoms of a psychiatric disorder, or significant impairment of functioning prior to 1995.  The examiner indicated that, according to the claims file, prior to 1995, the Veteran maintained employment in the Army Reserves, and received (as shown in the claims file) certificates and commendations indicating his excellent job performance.  

Regarding the Veteran's December 1991 separation medical report, the February 2011 VA examiner extensively reviewed this STR.  The examiner noted that, although the Veteran checked the "yes" box to indicate "frequent trouble sleeping, loss of memory or anemia, and nervous trouble of any sort," the Veteran did not provide any indication regarding frequency, duration, severity, or onset of these reported symptoms.  Further, the examiner indicated that there was no context for these reported symptoms and no antecedents specified.  Therefore, the examiner found that no DSM-IV Axis I diagnosis could be accurately made from this limited self-report inventory.  The examiner noted that the phrase "has seen psychiatrist" was added by the military examiner to the report.  However, the VA examiner stated that there was no context, antecedent, or presenting problem added to this phrase to indicate why or when the Veteran saw a psychiatrist.  The examiner also noted that the 1991 Report of Medical History does not state whether the Veteran saw a psychiatrist during the military service or at some time prior to his entry into the active duty.

Thus, in summary, the February 2011 examiner concluded that the Veteran's acquired psychiatric disorder, to include his schizophrenia, was not directly related to his active military service.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In considering all of the evidence of record, the Board finds that the only adequate medical opinions of record are against the Veteran's claim of direct service connection.  As previously stated, the July 1995 VA examiner provided a speculative medical opinion, and the October 1996 VA examiner did not provide any rationale for the medical opinion.  Under the current case law, both medical opinions are inadequate.  The remaining VA medical opinions, and particularly the February 2011 opinion, were made after the examiners thoroughly reviewed the claims file and interviewed the Veteran before providing detailed medical conclusions with supporting rationale.  The Board finds that these negative nexus medical opinions are of great probative value.  Thus, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, cannot be granted on a direct theory of entitlement.

The Board notes that the Veteran reports continuous psychiatric symptomatology since his active military service.  The October 1996 examiner determined that the Veteran suffers from an ongoing chronic psychosis with an onset occurring during his military service, but provided no rationale for this opinion.  However, the Board finds that the Veteran's contentions, and the October 1996 VA examiner's unsubstantiated conclusion, are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1995, three years after the Veteran's active duty separation in 1992.  Furthermore, the STRs do not show that the Veteran developed a chronic psychiatric disorder during his active military service.  The STRs only document a notation on the 1991 separation examination; however, the STRs do not contain any psychiatric diagnoses or treatment.  Further, the February 2011 VA examiner, following a physical examination of the Veteran and a complete review of the claims file, determined that the Veteran's psychiatric disorder, classified as schizophrenia, did not manifest within the one-year presumptive period following his active duty.  The examiner found that there was no indication in the claims file that the Veteran reported any psychotic symptoms or impaired functioning prior to 1995.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Also, since there is no indication of psychoses within the one-year presumptive period after the Veteran's service ended in 1992, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In summary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, cannot be granted on a direct theory of entitlement.

Regarding secondary service connection, as noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in March 2001 and February 2011, the Veteran was diagnosed with schizophrenia.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD; residuals of a fracture to the left distal ulna; residual injury to the left hand with a fracture of the distal phalanx of the middle finger; and, post-operative umbilical hernia.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

On VA examination in February 2011, following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's schizophrenia was not caused by or aggravated by a service-connected disability, either medical or psychiatric.  The examiner reasoned that schizophrenia and PTSD are two distinct psychiatric disorders, and there is no clinical basis to conclude that a causal relationship exists to support the notion that a diagnosis of schizophrenia is secondary to a diagnosis of PTSD.  The examiner also indicated that there is no clinical basis to conclude that a causal relationship exists to support the notion that a diagnosis of schizophrenia is secondary to any diagnosed medical problem.  The examiner found that the Veteran's schizophrenia was "clearly exacerbated" by his ongoing alcohol dependence and medication noncompliance.  The examiner stated that these two aggravating factors were not related to the Veteran's active military service or to any service-connected disability, to include PTSD.

The February 2011 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  None of the other VA examiners provided a medical opinion concerning secondary service connection.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.  

In reaching the decision that service connection is not warranted, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his acquired psychiatric disorder is directly related to his active military service, or, in the alternative, is related to his service-connected disabilities.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to describe his psychiatric symptoms, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making a credibility determination in this case, the Board does not find the Veteran's statements concerning the etiology of his acquired psychiatric disorder to be credible, as his STRs do not contain any psychiatric treatment or diagnoses.  The only in-service notation is the 1991 Report of Medical History; there is nothing else in the STRs.  Further, the Veteran's active duty service ended in 1992, but the first post-service psychiatric treatment and diagnosis is not until 1995, three years after his separation from the active duty.  The record also does not contain any indication that his acquired psychiatric disorder is related to any of his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show an in-service treatment or diagnosis related to his acquired psychiatric disorder, and instead shows that the first psychiatric diagnosis was not provided until three years after his separation from the active duty.  The statements are also inconsistent with the numerous medical opinions of record, which determine that the Veteran's currently diagnosed schizophrenia is not related to his active military service or to his service-connected disabilities, to include his service-connected PTSD.

For the reasons set forth above, the Board finds that the Veteran's lay statements concerning his psychiatric symptoms being present since his active military service, or, in the alternative, being related to his service-connected PTSD, to not be credible.  Therefore, these statements do not support a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for an acquired psychiatric disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence in this case, however, is against the Veteran's claim; as such, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the reasons explained above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to the service-connected PTSD, is not warranted.

Initial Disability Rating Claim

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson, 12 Vet. App. at 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A July 1997 rating decision granted service connection for PTSD and assigned a 30 percent evaluation for the disability, effective from March 13, 1995.  The Veteran appealed for a higher initial disability rating.

The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

During the course of the appeal, the Schedule for Rating Disabilities pertaining to evaluations of psychiatric disorders was revised, effective November 7, 1996.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  A new law or regulation has prohibited retroactive effects if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have retroactive effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004). 

The General Counsel had previously summarized the proper analysis as follows.  First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the Veteran would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Within the June 1999 SOC, the Veteran was afforded notice of the pertinent old and revised criteria, and his appeal was considered under the same.  Therefore, the Board is not applying the new criteria to the Veteran's claim in the first instance, and no prejudice results therefrom.  VAOPGCPREC 3-2000 (2000).  

Under the version of the rating schedule in effect prior to November 7, 1996, a 30 percent evaluation is warranted where there is definite impairment in the ability to establish or maintain effective or wholesome relationships with people and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A higher 50 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is considerably impaired and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  

38 C.F.R. § 4.132 , Part 4, Diagnostic Code 9411 (as in effect prior to November 7, 1996). 

Under the revised criteria, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A higher 50 percent rating is warranted under the new criteria for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130 (effective November 7, 1996). 

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

Throughout his appeal, the Veteran's assigned GAF scores for his PTSD have ranged from 20 to 90.  A GAF score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 21 to 30 indicates reflects behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but with a general capacity for adequate functioning and meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 reflect transient symptoms, if present, and predictable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments), resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores ranging from 81 to 90 reflects absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, social efficacy, interest and involvement in a wide range of activities, and general satisfaction with life, with no more than everyday problems or concerns (e.g., an occasional argument with family members).  DSM-IV, pp 46-47.  

Initially, the Board notes that the Veteran has several mental health diagnoses, including schizophrenia and PTSD.  By this decision, the Board has determined that the Veteran is not entitled to service connection for schizophrenia.  The recent VA examiners, and in particular the March 2001 VA examiner, who have examined the Veteran have been able to separate his symptoms out and attribute specific symptoms to each disorder.  Therefore, the Board will only consider the disability picture and symptoms related to his PTSD diagnosis in determining the appropriate rating, as the symptoms specifically attributable to his PTSD can be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

After reviewing the evidence of record, the Board finds that an initial disability rating in excess of 30 percent is not warranted for the Veteran's PTSD from the date the Veteran filed his claim, March 13, 1995, until November 6, 1996, the day prior to the regulatory change.  During this time period, only the old rating criteria applies.  As noted above, under the old rating criteria, the next higher 50 percent disability rating is only warranted when the evidence demonstrates that the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The only evidence of record during this time period is two VA examinations dated in July 1995 and October 1996, and VA treatment records.

Initially, the Board notes that both the July 1995 and October 1995 VA examiners determined that the Veteran's PTSD was moderate in intensity.

Further, the evidence dated prior to November 7, 1996, does not demonstrate that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired by his PTSD.  At the July 1995 VA examination, the VA examiner determined that the Veteran's PTSD, combined with his schizophrenia, presented severe impairments in his social adaptability.  However, the July 1995 VA examiner then determined that the Veteran's PTSD was moderate in intensity.  The July 1995 VA examiner did not separate out the level of social impairment specifically attributable to the service-connected PTSD.   At the October 1996 VA examination, the Veteran reported that he resided with his parents and sister.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's PTSD was specifically manifested by a feeling of estrangement from others, emotional numbing, and emotional labiality.  The April 1995 and May 1995 VA hospitalization records diagnose the Veteran with PTSD, and document that the Veteran lived with his mother.  The Veteran stated that his father was helping him fill out his Social Security forms.  The Veteran described a relationship with his parents and sister, although he was distrusting and fearful of them.  The Veteran stated that he trusted the VA staff and felt comfortable around them.  The Veteran indicated attendance at church. 

Based on this information, the Board does not find that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired by his PTSD, prior to November 7, 1996.  The Veteran described relationships with his family; thus, he was able to maintain social relationships during this period.  Further, although the July 1995 VA examiner determined that the Veteran had severe social impairment based on his non-service-connected schizophrenia and service-connected PTSD, the examiner then rated the Veteran's PTSD, on its own, as moderate.  Therefore, the Veteran's PTSD, when considered by itself, does not result in severe (or considerable) social impairment.  The Board finds that this requirement for a higher 50 percent rating has not been met. 

Additionally, the evidence dated prior to November 7, 1996, does not demonstrate that, by reason of the Veteran's PTSD symptoms, his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  The April 1995 and May 1995 VA hospitalization records do not provide evidence regarding the Veteran's industrial impairment.  At the July 1995 VA examination, the Veteran reported that he was currently unemployed.  The VA examiner diagnosed the Veteran with PTSD and schizophrenia.  The VA examiner determined that the Veteran's PTSD, combined with his schizophrenia, presented severe impairments in his occupational adaptability.  However, the July 1995 VA examiner then determined that the Veteran's PTSD was moderate in intensity.  The VA examiner then added that the Veteran's employability was further complicated by the fact that the Veteran has always been fired from jobs because of his "more obvious problem with alcohol which he has used to medicate some of his other symptoms over the years."  The July 1995 VA examiner did not separate out the level of occupational impairment specifically attributable to the service-connected PTSD.  At the October 1996 VA examination, the Veteran reported that he was currently employed as a cab driver.  The examiner determined that the Veteran had made persistent efforts to maintain some form of employment.

Based on this information, the Board does not find that, by reason of the Veteran's psychoneurotic symptoms, his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment, prior to November 7, 1996.  At his October 1996 VA examination, the Veteran reported that he was currently employed, and the examiner noted the Veteran's efforts to maintain employment.  Further, although the July 1995 VA examiner determined that the Veteran had severe occupational impairment based on his non-service-connected schizophrenia and service-connected PTSD, the examiner then rated the Veteran's PTSD alone as moderate.  Therefore, the Veteran's PTSD, when considered by itself, does not result in severe (or considerable) industrial impairment.  The Board finds that this requirement for a higher 50 percent rating has not been met. 

As further support, the Board notes that although dated after the time period in question, the reports of the March 2001, November 2006, December 2009, and February 2011 VA examinations reflect that the Veteran did not meet the diagnostic criteria for PTSD, following physical examinations of the Veteran and reviews of the claims file by the VA examiners.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 209.  The February 2011 VA examiner, in particular, following a physical examination of the Veteran and a complete review of the claims file, determined that the Veteran does not present symptoms consistent with a PTSD diagnosis, either in terms of a stressor identified by the Veteran that meets the clinical criteria of Criterion A per DSM-IV for a diagnosis of PTSD, or in terms of presenting with a full constellation of symptoms for a PTSD diagnosis.  Instead, all of these VA examiners determined that the Veteran met the criteria for a schizophrenia diagnosis, which, as discussed above, is not a service-connected disability.  Thus, the examiners determined that the symptoms attributable to the Veteran's PTSD in the records were incorrect, and were actually symptoms of the Veteran's schizophrenia.  

Additionally, the March 2001 VA examiner determined that the Veteran's GAF score for his PTSD has been incorrect since 1995, as the Veteran does not meet the diagnostic criteria for PTSD.  The examiner found that the Veteran's schizophrenia has been misdiagnosed as PTSD throughout his entire appeal period, and that VA and private physicians have just carried this diagnosis over incorrectly.  The examiner stated that, assuming the Veteran has a PTSD diagnosis, the GAF score would be 90 because his PTSD symptoms are absent or minimal.  The examiner determined that if the Veteran had a PTSD diagnosis, he would be competent and employable despite his PTSD.  Again, the Board notes that this examination occurred after the relevant time period, but the Board finds that the medical opinion is useful in establishing that the Veteran is not entitled to a higher rating under the regulations in effect prior to November 7, 1996.

In sum, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD from the date the Veteran filed his claim, March 13, 1995, until November 6, 1996, the day prior to the regulatory change.  During this time period, only the old rating criteria applies.  As noted above, under the old rating criteria, the next higher 50 percent disability rating is only warranted when the evidence demonstrates that the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and that, by reason of the psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board also finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD, under either the old or new rating criteria, for the period since November 7, 1996, the date of the regulatory change.  As noted above, the next higher 50 percent disability rating is only warranted when the evidence demonstrates that the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and that, by reason of the psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment, or the psychiatric disability results in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Initially, the Board notes that although the Veteran is service-connected for PTSD, the reports of the March 2001, November 2006, December 2009, and February 2011 VA examinations reflect that the Veteran did not meet the diagnostic criteria for PTSD, following physical examinations of the Veteran and reviews of the claims file by the VA examiners.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 209.  The February 2011 VA examiner, in particular, following a physical examination of the Veteran and a complete review of the claims file, determined that the Veteran does not present symptoms consistent with a PTSD diagnosis, either in terms of a stressor identified by the Veteran that meets the clinical criteria of Criterion A per DSM-IV for a diagnosis of PTSD, or in terms of presenting with a full constellation of symptoms for a PTSD diagnosis.  Instead, each of these VA examiners determined that the Veteran met the criteria for a schizophrenia diagnosis, which, as discussed above, is not a service-connected disability.  The examiners only assigned GAF scores pertaining to the Veteran's schizophrenia, and not for his alleged PTSD.  Thus, the findings and symptoms presented at the March 2001, November 2006, December 2009, and February 2011 VA examinations cannot be attributable to his service-connected PTSD.  Instead, the examiners determined that the symptoms observed at these examinations were attributable to his non-service-connected schizophrenia.  Mittleider, 11 Vet. App. at 182.

The March 2001 VA examiner, however, determined that at the time of the March 2001 examination, the Veteran's GAF score for his PTSD alone would be 90.  The examiner further opined that the GAF score attributable to PTSD would have been 90 since 1995, as the Veteran has not met the diagnostic criteria for PTSD since 1995.  The examiner found that the Veteran's schizophrenia had been misdiagnosed as PTSD throughout his entire appeal period, and that VA and private physicians have just carried this diagnosis over incorrectly.  The examiner stated that, assuming the Veteran has a PTSD diagnosis, the GAF score would be 90 because his PTSD symptoms are absent or minimal.  The examiner determined that if the Veteran had a PTSD diagnosis, he would be competent and employable despite his PTSD.  Absent to minimal PTSD symptoms do not warrant a higher 50 percent disability rating.

In this regard, the Board notes that the Veteran does have PTSD diagnoses dated prior to and since March 2001 in the treatment records.  The Veteran also has schizophrenia diagnoses dated prior to March 2001.  However, none of the VA or private physicians, prior to March 2001, separated the Veteran's symptoms out between the PTSD and schizophrenia diagnoses.  Therefore, the Veteran's symptoms for his PTSD and schizophrenia are reported together, which, according to the March 2001 VA examiner, presents the PTSD symptoms in a light more severe than the actual symptoms.  The Board notes that social and occupational impairment is shown in the records dated prior to March 2001; however, based on the March 2001 VA examiner's medical opinion, which was based on a physical examination of the Veteran and a complete review of the claims file, the Board finds that these symptoms are attributable to the non-service-connected schizophrenia, and not the service-connected PTSD, as four distinct VA examiners found that the Veteran's PTSD presents absent to minimal symptoms.

As further support for this conclusion, the Board notes that in December 1996, a VA addendum psychiatric opinion was obtained.  The VA examiner diagnosed the Veteran with PTSD, and found the PTSD to be of a moderate severity.  The opinion did not provide any information regarding the social and occupational effects, if any, of the Veteran's PTSD.  Further, the August 1997 VA examiner determined that the Veteran's PTSD was moderate to severe in severity.  However, the August 1997 examiner also added that the Veteran's overall psychiatric condition appears to have deteriorated over the past several years, "predominated largely by his schizophrenic symptoms at the present time."  The examiner then added that "these psychiatric symptoms" (referring to the schizophrenic symptoms) were severe.  At the August 1997 VA examination, the Veteran reported relationships with his parents, which presents evidence against social impairment.  The Veteran also arrived an hour early to his VA examination appointment.  The VA examiner noted that the Veteran's psychiatric symptoms would not prevent him from carrying out instructions, performing activities within a schedule, and/or attending to a task from beginning to end.  In other words, his psychiatric symptoms would not cause reduced reliability or productivity.  Thus, the Board does not find that this evidence demonstrates occupational or social impairment, particularly when the above evidence is based in part on the Veteran's non-service-connected schizophrenia symptoms.

Therefore, since November 7, 1996, the date of the regulatory change, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD under either the old or new rating criteria.  The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by considerable impairment of his ability to establish or maintain effective or favorable relationships with people, by reduced reliability, flexibility, and efficiency levels that result in considerable industrial impairment, or by occupational and social impairment with reduced reliability and productivity - the requirements for the next higher rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In summary, the preponderance of the evidence is against an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD under the old or revised criteria.  As a preponderance of the evidence is against the award of an increased initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

In reaching the above determination, the Board has considered the Veteran's statements and his family members' statements as to the nature and severity of the Veteran's PTSD symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration). 

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's PTSD, but findings supporting a higher rating have not been documented in the evidence of record.  

Additionally, it has not been shown that the service-connected PTSD has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  The Board notes that in May 2001, a VA general physician determined that the Veteran was currently unable to maintain a "full-time and/or stressful job" due to his psychotic difficulties, to include PTSD.  This VA physician did not review the Veteran's claims file, to include all of his current medical records.  Conversely, in February 2011, the Veteran was examined by a VA psychologist at the February 2011 VA examination.  Following a physical examination of the Veteran and a complete review of the claims file, the February 2011 VA examiner determined that the Veteran is currently unemployed due to his non-service-connected schizophrenia, and not his service-connected PTSD.  Additionally, the March 2001 VA examiner, also a psychologist, determined that the Veteran is employable based solely on his PTSD symptoms.  This opinion was also made following a complete review of the claims file and a physical examination of the Veteran.  The Board affords more probative value to the VA examiners' medical opinions, than the May 2001 VA medical opinion, as the VA examiners' opinions were based upon a thorough review of all of the Veteran's medical records and a lengthy interview with the Veteran.  Further, the VA examiners, as psychologists, have the expertise to separate out the symptoms and dysfunctions attributable to the schizophrenia versus the PTSD; the general physician does not have this same medical expertise.  Furthermore, the Board notes that the Veteran has been hospitalized throughout his appeal for his non-service-connected schizophrenia, and not his service-connected PTSD.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  

Finally, the Board has considered whether a higher initial disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. At 119; see Hart, 21 Vet. App. At 505.  The weight of the credible evidence, however, demonstrates that throughout the pendency of the appeal, a rating higher than 30 percent has not been warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

TDIU Claim

The Veteran asserts that his service-connected disabilities prevent him from obtaining substantially gainful employment.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60 percent disabling, or, if more than one disability, at least one disability is rated as at least 40 percent disabling and the Veteran has a combined rating of at least 70 percent.  Id; but see 38 C.F.R. § 4.16(a).

Service connection is in effect for the following disabilities:  PTSD, currently rated as 30 percent disabling; residuals of a fracture to the left distal ulna, currently rated as noncompensable (0 percent disabling); residual injury to the left hand with a fracture of the distal phalanx of the middle finger, currently rated as noncompensable (0 percent disabling); and, post-operative umbilical hernia, currently rated as noncompensable (0 percent disabling).  The Veteran's combined rating for his service-connected disabilities is 30 percent.  Under VA regulations, his combined 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service (C&P) all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of all of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and effects of non-service-connected disorders, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected disorders and advancing age, that would justify a TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm that places the Veteran in a different position than other veterans with a 30 percent combined disability rating.  The fact that the Veteran is not employed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

In this regard, in June 2006, the RO received the Veteran's formal application for a TDIU.  On the application, the Veteran reported that he had been unemployed since 1998 because of his service-connected PTSD.  The record shows that the Veteran last worked in the United States Army Reserves.  

However, in contrast to the Veteran's lay statements, the Board finds that the evidence of record establishes that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  

Specifically, since filing his claim in June 2006, the Veteran was afforded a VA examination in November 2006.  At the examination, the Veteran reported that he was currently unemployed.  Following examination of the Veteran and a complete review of the claims file, the VA examiner diagnosed the Veteran with schizophrenia, and determined that the criteria for a diagnosis of PTSD were not satisfied.  The examiner then concluded that the Veteran was not unemployable due to his PTSD, since he did not meet the diagnostic criteria for that diagnosis.
The Veteran was afforded another VA examination in December 2009.  At that examination, the Veteran reported that he was currently unemployed.  Following examination of the Veteran and a complete review of the claims file, the VA examiner diagnosed the Veteran with schizophrenia, and determined that the criteria for a diagnosis of PTSD were not satisfied.  The examiner then concluded that the Veteran was currently unemployable due to the negative impact of alcohol in exacerbation of his psychotic symptoms.

The Veteran was afforded another VA examination in February 2011.  At the examination, the Veteran reported that he was currently unemployed.  Following examination of the Veteran and a complete review of the claims file, the VA examiner diagnosed the Veteran with schizophrenia, and determined that the criteria for a diagnosis of PTSD were not satisfied.  The VA examiner then concluded that the Veteran is currently unemployable due to his non-service-connected schizophrenia, and not due to his service-connected PTSD.  The examiner found that the Veteran's medication noncompliance and his ongoing alcohol dependence clearly exacerbates his psychiatric symptoms.

These VA examiners, following a complete interview with the Veteran and a review of his claims file, determined that the Veteran was unemployable due to his non-service-connected schizophrenia - the only diagnosis provided by the VA examiners at the examinations.  There are no medical opinions to the contrary in the claims file.  To date, no physicians (VA or private) have determined that the Veteran is unemployable due to his service-connected disabilities, to include his service-connected PTSD.

In short, the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  His non-service-connected disorders may not be considered in determining his eligibility for referral for extraschedular consideration.  There is no medical evidence of record to suggest, even when considering his limitations and exacerbations, that some factor exists that takes his case outside the realm of the usual so as to render impracticable his 30 percent schedular rating.  The Veteran's 30 percent rating contemplates loss of working time due to exacerbations.  See 38 C.F.R. §§ 3.321(b), 4.1. 

In reaching the above determination, the Board has considered the Veteran's statements and his family members' statements as to the nature and severity of the Veteran's service-connected symptomatology.  The Veteran is certainly competent to describe his symptoms.  Layno, 6 Vet. App. at 470.  However, in evaluating these types of claims, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a TDIU evaluation, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494 (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration). 

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected disabilities.  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director of C&P for extraschedular consideration.  Bowling, 15 Vet. App. at 1.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to the service-connected PTSD, is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


